Of

Case 1:19-cr-00781-PKC Document 34 Filed 01/31/20 Page 1of1

FREEMAN, NOOTER & GINSBERG

 

 

 

 

ATTORNEYS AT LAW
LOUIS M. FREEMAN 75 MAIDEN LANE
THOMAS H. NOOTER* SUITE 503
LEE A. GINSBERG NEW YORK, N.Y. 10038
NADJIA LIMAN! (212) 608-0808
OF COUNSEL TELECOPIER (212) 962-9696

CHARLENE RAMOS
OFFICE MANAGER

January 30, 2020

Hon, P. Kevin Castel
U.S. District Judge
U.S. Courthouse

500 Pearl Street

New York, NY 10007

Re: U.S. v. Terry Former
19 CR 781 (PKC)

Dear Judge Castel:

6 write to request modification of conditions of release to permit Mr. Former to travel
from his home in Texas to New Orleans for a family reunion from February 14, 2020 to February
17, 2020. {He and his wife will be traveling by car (a four hour trip each way) and will be staying
at tlie Double Tree Hotel, 300 Canal Street, New Orleans, LA 70130. Mrs. Former will be paying
for the trip as she is working.

We have spoken to AUSA Tara LaMorte; she has no objection on condition that (1)

" pre-trial agrees; (2) he reports immediately prior to and after trip; and (3) he provides pretrial

with itinerary, to which we agree. Pretrial Officer Keyana Pompey does not object to this request.

Respectfully submitted,

/S/ Louis M. Freeman
Louis M, Freeman

Application Granted.
So Ordered:
£~Hon. P. Kevin @astel, US.D oy)

jet

 
